DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2021 has been entered.

Status of the Claims
Claims 1, 6 and 14 have been amended.  Therefore, claims 1-20 are pending.

Specification
The present disclosure does not provide a support for the limitation – “meal preparation physical performance entity”.  The specification teaches “physical performance entity 304” [0159] and “performances 210-216” [0144] and “physical performance entity 308” [0158].  
Thus, there are inconsistencies between the claimed limitation and the description in the specification and it is not clear to which one of the above entities (210-216, 304, 308) the limitation “meal preparation physical performance entity” is referring to.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The present disclosure does not provide a support for the limitation – “a meal preparation physical performance entity” in the limitation “identify a meal preparation physical performance entity” and “image associated with the identified meal preparation physical performance entity”. 
First it is not clear of what constitutes the claimed “meal preparation physical performance entity”.
The applicant’s specification discloses –
 “physical performance entity 304” [0159] and “execution of one of performances 210-216 by physical performance entity 304” [0144] and “physical performance entity 308” [0158] (which might be a mistype and meant to be [0304]).


Further, there is no disclosure of the limitation “image associated with the identified meal preparation physical performance entity”.
First, as stated above, it is not clear of what “meal preparation physical performance entity” is referring to “performances 210-216” or the “physical performance entity 304” (or [0308]).
The applicant’s specification discloses –
“performances 210-216 may be companies, facilities, organizations, platforms, programs, mobile applications, networks, or any other applicable means configured to receive and process orders, requests, or instructions” [0042], “Performances 210-216 may be but are not limited to any food preparation performances, food delivery performances, vitamin/supplement coaching service, constitutional supplement delivery service, grocery delivery service, or any other applicable platform configured for preparation and delivery of items relating to food/nutrition, constitutional benefit, or the like” [0141] and 
“physical performance entity may include a user for whom alimentary instruction set 124 was generated” [0155].
Thus, it is further not clear of what an image is supposed to be - i.e. if the “meal preparation physical performance entity” refers to performances 210-216, does the image is supposed to be of the network, platforms or programs?  Or if the “meal preparation physical performance entity” refers to user for whom alimentary instruction set was generated”?
Further, although the specification discloses image database, there is no disclosure that such image is ever associated with the “meal preparation physical performance entity”.   Making such assumptions in view of the specification does not provide a proper disclose.  
Thus, there is no teachings of “a meal preparation physical performance entity” in the limitation “identify a meal preparation physical performance entity” and “image associated with the identified meal preparation physical performance entity”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (US 10,468,142) in view of Hermann et al. (US 2013/0304492) and in further view of Bergqwist et al. (US 2010/0047745).

Regarding claim 1, Abou Shousha teaches a system for fulfilling an alimentary instruction set based on vibrant constitutional guidance using artificial intelligence, the system comprising: 
at least a server, wherein the at least a server (C20L9-13) is designed and configured to: 

receiving a first training set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating predictions”), each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (C11L38-41, C16L28-31); and 
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label (C12L10-18, C13L35-37, C17L11-13); 
a diagnostic engine operating on the at least a server  (C10L58-59 “Al-based systems and methods for corneal diagnosis”), wherein the diagnostic engine is configured to: record at least a biological extraction from a user (C15L64-66, C16L35-39); and 
generate a diagnostic output based on the at least a biological extraction and the training data, wherein generating further comprises performing at least a machine-learning algorithm as a function of the training data and the at least a biological extraction (C15L22-24, C16L25-39) and wherein the diagnostic output comprises a condition of the user (C11L6-15); 
a plan generation module operating on the at least a server, the plan generation module designed and configured to generate a comprehensive instruction set associated with the condition of the user, wherein the comprehensive instruction set includes at least an ameliorative instruction based on the at least an ameliorative process label (C11L13-15, 49-60, C25L22-26); 
an alimentary instruction set generation module operating on the at least a server designed and configured to generate, based on the comprehensive instruction set, an alimentary instruction set associated with the condition of the user, said alimentary instruction set comprising a first ameliorative instruction configured to treat the condition of the user (C18L23-33, C19L27-36, C30L5, C31L39-58); 

providing the negative side effect to an alimentary instruction set label learner operating on the diagnostic engine (C30L46-62, C29L56-67 - C30L1-5); and 
generating, by the alimentary instruction set label learner, a second ameliorative instruction as a function of the identification of the negative side effect of the first ameliorative instruction and the second training set (C30L46-64, C31L11-19, C42L1-11 “the input data may be input into a different set of condition related submodels”, C43L1-20), 




Abou Shousha does not explicitly teach, however Hermann discloses said second ameliorative instruction comprising a preventative nutritional element associated with the negative side effect of the first ameliorative instruction ([0022], [0024], [0087]-[0088]) a physical performance instruction set 
identify a meal preparer associated with the preventative nutritional element ([0038]); 
generate, based on the alimentary instruction set, a physical performance instruction set ([0033], [0038], [0043])
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include ameliorative instruction comprising a nutritional element configured to prevent the identified negative side effect as disclosed by Hermann.  Doing so would improve the patient's readiness for the chemotherapy treatment (Hermann [0024]).

Abou Shousha, as modified by Hermann, does not explicitly teach, however Bergqwist discloses, set comprising a first image identifying the first ameliorative instruction and the preventative nutrition al and a second image associated with the identified meal preparer ([0098]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hermann to include first and second images as disclosed by Bergqwist.  Doing so would provide interactive warnings and recommendations (Bergqwist [0131]).

NOTE the health instructions comprising various pictures and videos to aid in food preparations are well-known in the art and are likewise disclosed in plurality of apologues art, such as US 2014/0276244 in [0056] “recipes may be listed with serving amounts and nutritional facts, as well as pictures or videos showing sample preparations”, or Gutnik et al. (US 2019/0205999) in [0047] “see a menu, more photos of the vendor and food provided by the vendor” and F9, 11-12 or (US 2019/0215915).  Either reference can be substituted with Bergqwist to obviate the teachings of Abou Shousha.

Regarding claim 2, Abou Shousha as modified teaches the system of claim 1, wherein the alimentary instruction set generation module is configured to: transmit, to the physical performance device, a subset of data associated with the alimentary instruction set (Hermann [0030]-[0031]).

Regarding claim 4, Abou Shousha as modified teaches the system of claim 1, wherein generating the alimentary instruction set further comprises: receiving at least an element of user data including a constitutional restriction (Hermann [0031]); and filtering the diagnostic output using the at least an element of user data (Hermann [0025], [0033]).

Regarding claim 5, Abou Shousha as modified teaches the system of claim 1, wherein generating the alimentary instruction set further comprises: receiving at least an element of user data including a user preference (Hermann [0025], [0031]); and filtering the diagnostic output using the at least an element of user data (Hermann [0032]-[0033]).

Regarding claim 6, Abou Shousha teaches an artificial intelligence method for generation and implementation of alimentary instruction sets, the method comprising: receiving, by at least a server (C20L9-13), training data (C7L1-2 “models may be trained”, C9L66-67 “generating a training dataset and training the Al model”, C11L31-14), wherein receiving the training data further comprises: receiving a first training set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating predictions”), each first data entry of the plurality of first data entries including at least a biological extraction datum and at least a 
determining a second ameliorative instruction configured to prevent the identified negative side effect, wherein the second ameliorative instruction comprises a 
providing the identified negative side effect to an alimentary instruction set label learner operating on the diagnostic engine; and generating the second ameliorative instruction by the 

Abou Shousha does not explicitly teach, however Hermann discloses a preventative nutritional element ([0022], [0024], [0087]-[0088]) and retrieving, by the at least a server, at least an element of data describing a physical performance device ([0088]); identifying, by the at least a server, a meal preparation physical performance entity associated with the preventative nutritional element  ([0038]); and generating, as a function of the at least an element of data and the alimentary instruction set, a physical performance instruction set ([0033], [0038], [0043]), said physical performance set
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include ameliorative instruction comprising a nutritional element configured to prevent the identified negative side effect as disclosed by Hermann.  Doing so would improve the patient's readiness for the chemotherapy treatment (Hermann [0024]).


It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hermann to include first and second images as disclosed by Bergqwist.  Doing so would provide interactive warnings and recommendations (Bergqwist [0131]).

NOTE the health instructions comprising various pictures and videos to aid in food preparations are well-known in the art and are likewise disclosed in plurality of apologues art, such as US 2014/0276244 in [0056] “recipes may be listed with serving amounts and nutritional facts, as well as pictures or videos showing sample preparations”, or Gutnik et al. (US 2019/0205999) in [0047] “see a menu, more photos of the vendor and food provided by the vendor” and F9, 11-12 or (US 2019/0215915).  Either reference can be substituted with Bergqwist to obviate the teachings of Abou Shousha.

Regarding claim 14, Abou Shousha teaches a method comprising: receiving, by at least a server (C20L9-13), training data (C7L1-2 “models may be trained”, C9L66-67 “generating a training dataset and training the Al model”, C11L31-14), wherein receiving the training data further comprises: receiving a first training set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating predictions”), each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (C11L38-41, C16L28-31); and receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label 
generating, by the alimentary instruction set label learner, a second ameliorative instruction as a function of the identified negative side effect of the first ameliorative instruction and the second training set (C30L46-62, C29L56-67 - C30L1-5), said second ameliorative instruction comprising a 

Abou Shousha does not explicitly teach, however Hermann discloses a preventative nutritional element ([0022], [0024], [0087]-[0088]) and retrieving, by the at least a server, at least an element of data describing a physical performance device ([0088]); identifying, by the at least a server, a meal preparation physical performance entity associated with the preventative nutritional element  ([0038]); and generating, as a function of the at least an element of data and the alimentary instruction set, a physical performance instruction set ([0033], [0038], [0043]), said physical performance set
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include ameliorative instruction comprising a nutritional element configured to prevent the identified negative side effect as disclosed by Hermann.  Doing so would improve the patient's readiness for the chemotherapy treatment (Hermann [0024]).
Abou Shousha, as modified by Hermann, does not explicitly teach, however Bergqwist discloses , aid physical performance set comprising a first image identifying the first ameliorative instruction and a second image associated with the identifier meal preparation physical performance entity ([0098]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hermann to include first and second images as disclosed by Bergqwist.  Doing so would provide interactive warnings and recommendations (Bergqwist [0131]).


identify a meal preparer associated with the preventative nutritional element ([0038]); 
generate, based on the alimentary instruction set, a physical performance instruction set ([0033], [0038], [0043])
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include ameliorative instruction comprising a nutritional element configured to prevent the identified negative side effect as disclosed by Hermann.  Doing so would improve the patient's readiness for the chemotherapy treatment (Hermann [0024]).

Abou Shousha, as modified by Hermann, does not explicitly teach, however Bergqwist discloses , set comprising a first image identifying the first ameliorative instruction and the preventative nutrition al and a second image associated with the identified meal preparer ([0098]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hermann to include first and second images as disclosed by Bergqwist.  Doing so would provide interactive warnings and recommendations (Bergqwist [0131]).

NOTE the health instructions comprising various pictures and videos to aid in food preparations are well-known in the art and are likewise disclosed in plurality of apologues art, such as US 2014/0276244 in [0056] “recipes may be listed with serving amounts and nutritional facts, as well as pictures or videos showing sample preparations”, or Gutnik et al. (US 2019/0205999) in [0047] “see a menu, more photos of the vendor and food provided by the vendor” and F9, 11-12 or (US 2019/0215915).  Either reference can be substituted with Bergqwist to obviate the teachings of Abou Shousha.

Regarding claim 7, Abou Shousha as modified teaches the method of claim 6 further comprising transmitting, to the physical performance device, the physical performance instruction set (Hermann [0033], [0038], [0043]).

Regarding claim 9, Abou Shousha as modified teaches the method of claim 6, wherein generating the alimentary instruction set further comprises: determining that a first prognostic label of the at least a prognostic label and a second prognostic label of the at least a prognostic label belong to a shared category (Abou Shousha C25L63-64 – C26L1-2, C27L13-15); and adding a category label associated with the shared category to the alimentary instruction set (Abou Shousha C25L61-67, C42L19-20, C38L50-51).
Note Stivoric et al. (US 2008/0319796) likewise discloses claim 9 in [0062] [0064], [0101], [0132], [0136] and father obviates the teaching of Abou Shousha.

Regarding claims 10 and 15, Abou Shousha as modified teaches the method of claim 6, wherein generating the alimentary instruction set further comprises: receiving, by the alimentary instruction generation module, the comprehensive instruction set (Abou Shousha C11L25-57, Hermann [0030]); generating, by the alimentary instruction generation module, based on the comprehensive instruction set, the alimentary instruction set (Abou Shousha C27L54-60, C34L31-48, Hermann [0033]); extracting, 
Note Stivoric et al. (US 2008/0319796) likewise discloses claims 10, 15 in [0076] [0092], [0125], [0138], [0136] and father obviates the teaching of Abou Shousha.

Regarding claims 11 and 18, Abou Shousha as modified teaches the method of claim 6, wherein generating the alimentary instruction set further comprises: receiving at least an element of user data (Hermann [0031], [0032]); and filtering the diagnostic output using the at least an element of user data (Hermann [0025], [0033]).

Regarding claims 12 and 19, Abou Shousha as modified teaches the method of claim 11, wherein the at least an element of user data further comprises a constitutional restriction (Hermann [0031], [0033]).

Regarding claims 13 and 20, Abou Shousha as modified teaches the method of claim 11, wherein the at least an element of user data further comprises a user preference (Hermann [0025], [0031], [0033]).

Regarding claim 17, Abou Shousha as modified teaches the method of claim 14, wherein generating the alimentary instruction set further comprises: determining that a first prognostic label of the at least a prognostic label and a second prognostic label of the at least a prognostic label belong to a shared category (Abou Shousha C44L5-15); and adding a category label associated with the shared category to the comprehensive instruction set (Abou Shousha C25L52-57, C27L54-60, C34L31-48).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric as modified and in view of Bradley (US 2016/0042148).

Regarding claim 3, Abou Shousha as modified teaches the system of claim 1, wherein the alimentary instruction set generation module is further configured to: identify, in the comprehensive instruction set, a non-alimentary instruction associated with the user (Hermann [0031], [0033]); determine, based on at least the comprehensive instruction set, 
Abou Shousha as modified does not explicitly teach, but Bradley discloses determine, based on at least the comprehensive instruction set, an alimentary analog to the non-alimentary instruction ([0015], [0022], [0026]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha as modified to include alimentary analog to the non-alimentary instruction as disclosed by Bradley.  Doing so would allow a user to compare a health benefit associated with the prescription medicine (Bradley [0006]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric as modified and in view of Stivoric et al. (US 2008/0319796).

Regarding claims 8 and 16, Abou Shousha as modified teaches the method of claim 6, wherein generating the alimentary instruction set further comprises: determining that a first prognostic label of 
Abou Shousha does not explicitly teach, however Stivoric discloses a duplicate and eliminating the first prognostic label (Stivoric [0077], [0080], [0083], [0086]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to eliminate duplicates as disclosed by Stivoric.  Doing so would provide data cleanup and maintenance.

Response to Arguments
Applicant’s arguments, filed 04/28/2021, have been fully considered but they are not deemed persuasive.
With respect to the objection to the specification for not providing a proper description for the claimed “meal preparation physical performance entity”, the arguments are not persuasive.
As noted above the applicant’s specification discloses “physical performance entity 304” [0159] and “performances 210-216” [0144] and “physical performance entity 308” [0158].
Wherein the only entities that are associated with mean preparation are the “performances 210-216” and not the “physical performance entity 304”.  Wherein –
“performances 210-216 may be companies, facilities, organizations, platforms, programs, mobile applications, networks, or any other applicable means configured to receive and process orders, requests, or instructions” [0042].
“physical performance entity may include a user for whom alimentary instruction set 124 was generated” [0155].
Thus, it is undue to determine of what the “meal preparation physical performance entity” actually is.  The possibilities are - the user for whom alimentary instruction set was generated, 
Therefore, it is undue to find a proper prior art as it not clear of what claim is actually requires.

Further, with respect to images an applicant makes an assumption that since there is an image database, than there must be an image associated with the meal preparation physical performance entity.  Such assumption is not a proper disclosure.  It is also undue to determine of what the associated image is meant to be of – the user himself, the network or the delivery service? Thus, there is no disclosure of the limitation “image associated with the identified meal preparation physical performance entity”.
Since the applicant failed to properly amend the claims and provide supporting paragraphs, the objection is raised to the rejection as indicated above.

With respect to the rejection over Abou Shousha et al. (US 10,468,142) in view of Hermann et al. (US 2013/0304492) and in further view of Bergqwist et al. (US 2010/0047745), 
the applicant argues –
“the present invention teaches to use an "alimentary instruction set" to produce something to be ingested by the customer, but the ABOU SHOUSHA system produces only data estimating the  respective probabilities of various future disease states, or the probabilities that a patient with specific characteristics will respond favorably or unfavorably to particular treatment options” and “ABOU SHOSHA … do not discuss anything which could reasonably be interpreted as either an "alimentary instruction set" or an "ameliorative process label" as defined in the present disclosure”.


    PNG
    media_image1.png
    105
    464
    media_image1.png
    Greyscale
 
Wherein "alimentary instruction set" to produce something to be ingested by the customer, is not required by the claim.   Still, ABOU SHOUSHA teaches providing “an action or treatment” in the form of instructions to the medical provider for a patient (C18L23-67).  A medical treatment for a disease is surely provided sustenance and maintenance (see definition 3 above) for the patient and is fully analogous to the claimed "alimentary instruction set". Such treatment includes steroids -
"use of artificial tears, use of steroids, or use of autologous serum tears. The Al model may also present the treatment option that would work best. ... output the best course of action" (C31L45-58).  Steroid surely can be taken orally, topically or by injections.  Thus, there is virtually no difference of prescribing supplements aka "alimentary instruction set" in the form of food or vitamins or prescribing treatment in form of steroids.
Thus, ABOU SHOUSHA fully teaches "alimentary instruction set".

With respect to the "ameliorative process label", it is likewise noted that ameliorative is merely an intended use for any label.  By a definition ameliorative is “to make or become better, more bearable, or more satisfactory; improve”.  Once again ABOU SHOUSHA teaches generating plurality of treatments for the patient based on the machine learning, which provides classification and labeling –
“model that has been trained on labeled training data to process the input image and/or the other patient data to generate a model output” C16L29-31, “class labels and associate such probabilities 

With respect to Hermann the applicant further argues -
“HERMANN has nothing to do with eye diagnosis or treatment, and since ABOU SHOUSHA has nothing to do with meal planning for chemotherapy patients, there would be no motivation to attempt such a combination. Even if a combination of such disparate systems could be achieved, it would not result in the structure recited in the present claims, since the HERMANN disclosure has no Al or machine-learning feature, and the Al feature of ABOU SHOUSHA is for diagnosis purposes, not treatment planning purposes”.
The arguments are not persuasive.  ABOU SHOUSHA clearly generates a treatment for the patient (C18L23-67) and Hermann clearly teaches that such treatment includes a list of recommended food items for the patient.  Clearly, such functionality is in the same field of endeavor and surely combinable.  As there is virtually no difference between providing a treatment comprising food or vitamins or prescribing treatment comprising steroids.  The obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

With respect to BERGQWIST the applicant further argues -
“A person having ordinary skill in the medical device art, given a direction to combine these 3 systems, would not come up with a structure or method as recited in claim 1, or claim 6, or claim 14, 
The arguments are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It is also noted that it is well-known and have been known for a long time that medical treatments commonly include images associated with instructions aka "a first image identifying the first ameliorative instruction".  Even without a reference of BERGQWIST it is stated on the record that it is obvious and well-known that treatment instructions include images (graphs, charts, x-rays etc.).  Since ABOU SHOUSHA clearly generates a treatment than it would be obvious for such treatment to include an image, wherein doing so provides a visual presentation for better patient comprehension.  It is also noted that the purposes of such images is irrelevant, as an intended use is a non-patentable description material.

With respect to STIVORIC the applicant further argues -
“There is no apparent reason to try combining the ABOU SHOUSHA and STIVORIC systems”.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, STIVORIC teaches a diagnostic / prognostic and treatment system based, which is based on a machine learning and analogous to the invention of ABOU SHOUSHA.  Wherein, the motivation used to combine the references is from the references themselves and is not improper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	June 21, 2021